August 21, 2009


Mr. James C. Fling
Adkins & Fling
901 S. Main St.
Shamrock, TX 79079
Mr. Harold H. Pigg
Law Offices of Harold H. Pigg
P.O. Box 6887
Lubbock, TX 79493-6887

RE:   Case Number:  08-0618
      Court of Appeals Number:  07-06-00250-CV
      Trial Court Number:  11632

Style:      BENNY BENNETT AND WIFE, MARY BENNETT
      v.
      RICHARD MCDANIEL, INDIVIDUALLY AND D/B/A RICHARD MCDANIEL, INC.,
      D/B/A B.R. ROOFING, A/K/A B&R ROOFING

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Sherri   |
|   |Jones        |
|   |Ms. Peggy    |
|   |Culp         |